DETAILED ACTION
Applicant’s amendments and remarks, filed January 29, 2021, are fully acknowledged by the Examiner. Currently, claims 1-6 and 8-11 and 13-18 are pending with claims 7, 12 and 19 cancelled, and claims 1, 8 and 13 amended. The following is a complete response to the January 29, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (US Pat. Pub. 2015/0112325).
Regarding claim 13, Whitman provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the unit 1 as in [0027]) which, when executed, cause a machine to: determine a use of a surgical tool based on an input from a sensor system (instructions on 1 providing for monitoring by 3 to determine the use of 2) and 
Regarding claim 14, Whitman further provides for the use of a monopolar cautery pencil (see at least [0067]). 
	Regarding claim 15, Whitman provides that the surgical tool comprises an ultrasonic blade ([0066], [0071]).
	Regarding claim 17, Whitman provides that the computer readable instructions cause a machine to determine an activation mode based on input from said sensor system (see at least [0051] and [0055] providing for the determination of an activation mode including a shutdown or a reduction in power).
	Regarding claim 18, Whitman provides that the non-transitory computer readable medium comprises a situational awareness module configured to recommend a surgical function based on input from said sensor system (portion of 1 receiving the nerve information as in at least [0051] and [0055] to determine the surgical function and operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325).
Regarding claim 13, Witt provides for a non-transitory computer readable medium storing computer readable instructions (instructions on the microprocessor as in col. 11; 46-67) which, when executed, cause a machine to: determine a use of a surgical tool based on an input from a sensor system and automatically energize an energy delivery surface of said surgical tool when the use is determined (See col. 12; 42-47 providing for the determination of the use when tissue contact is established with the automatic turning on of the device thereafter). Witt fails to provide for the effective of a manual override mode in which a manual input is configured to 
Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface by the processor is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to the instruction of White 
Regarding claim 14, Witt further provides for the use of a monopolar cautery pencil (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). 
	Regarding claim 15, Witt provides that the surgical tool comprises an ultrasonic blade (20).
Regarding claim 16, Witt provides that the sensor system is configured to detect an impedance of tissue at a surgical site, and wherein computer readable instructions cause a machine to determine the use of said surgical tool when the impedance is within a predefined range (See cols. 11 and 12 discussing the use of impedance sensing and the automatic energizing when the impedance value is in a desired range indicative of tissue contact).

	Regarding claim 18, Witt provides that the non-transitory computer readable medium comprises a situational awareness module configured to recommend a surgical function based on input from said sensor system (portion of the instruction of the microprocessor for providing the awareness with respect to tissue contact as in col. 12).
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
Regarding claims 1 and 8, Stulen provides for a robotic surgical system (system at 10 as in figure 1), comprising: a control unit comprising a processor and a memory communicatively coupled to said processor (12 with control unit 104), a robot comprising a tool mount (20), a tool comprising an energy delivery surface (one of28 with an energy delivery surface thereon), wherein said tool is releasably mounted to said tool mount (28 is removable therefrom as in [0040]), and a sensor system configured to detect at least one condition at a surgical site (feedback system 122), wherein said sensor system is in signal communication with said processor (see [0062] discussing the feedback system), wherein said memory stores instructions executable by the processor to determine a use of said tool based on input from said sensor system (via the subroutines stored on 104 as in at least [0055]). 
	While Stulen provides for the automatic control based on feedback from a sensor system, Stulen fails to specifically provide that such functions to automatically energize said energy delivery surface when the use is determined. Witt discloses a similar ultrasonic device as that of 
	Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an automatic energization of the ultrasonic energy device as in Stulen in view of the control scheme described in Witt. Such would provide an additional subroutine to Stulen that would ensure that the device is only operating when tissue contact is established. This would reduce the instance of unintentional cutting of non-target tissue during the use of the robotic system.
Both Stulen and Witt fail to provide for the configuration of the control unit to effect the manual override as claimed. Whitman discloses the use of control instructions in combination with a surgical tool similar to that of Stulen and Witt. Therein, Whitman specifically provides the use of a sensor system to provide feedback to provide for control of the system, and specifically contemplates a manual override mode in which a manual input is configured to energize the energy delivery surface while automatic energizing of the energy delivery surface by the processor is prevented (see [0052]-[0053], [0056]-[0057], [0114] discussing a manual user override).
Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to utilize instructions to provide for a manual override mode as disclosed in Whitman to configuration of the combined control unit of Stulen 
Regarding claims 2 and 14, Stulen fails to provide for the tool being a monopolar cautery pencil as claimed. Witt further provides for the use of a monopolar cautery pencil in combination with an ultrasonic device as in Stulen (see figure 13 of Witt providing for the device 20 acting as a monopolar device in combination with the return electrode at 130). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of filing to utilize a conductive blade as in Witt in combination with the ultrasonic device of Stulen to provide for a combined arrangement capable of sensing as set forth in the rejection of claims 1/8 above, and further in providing the ultrasonic treatment device to be a monopolar cautery pencil. Witt provides that such allows for an exemplary manner of assessing feedback from the surgical site including tissue impedance indicative of contact of the blade/device with tissue as is a concern in cols. 11 and 12 of Witt. 
Regarding claim 3, Stulen provides that the tool comprises an ultrasonic blade (instrument 52 is an ultrasonic instrument with a blade).
Regarding claims 4 and 9, Stulen, in view of the combination in the rejection of claim 1 above, the sensor system is specifically configured to detect an impedance of tissue at the surgical site, and wherein said memory stores instructions executable by said processor to determine the use of said tool when the impedance is within a predefined range (see [0065] and [0066] providing for the use of impedance; see also Witt providing for the use of impedance).
Regarding claims 5 and 10, Stulen, in view of the combination in the rejection of claim 1 above, further provides that the memory stores instructions executable by the processor to 
	Regarding claims 6 and 11, Stulen provides that the processor comprises a situational awareness module configured to recommend a surgical function based on input from said sensor system (portion of control unit 104 functioning to provide feedback and suggestion for which subroutine to utilize).	
Response to Arguments
Applicant’s arguments, see pages 5-7 of the Remarks filed January 29, 2021 with respect to the rejection of claim 13 under 35 U.S.C. 102 as being anticipated by Witt, and the rejection of claims 1 and 8 under 35 U.S.C. 103 as unpatentable over Stulen in view of Witt have been fully considered and are persuasive. Specifically, Applicant’s amendments to each of claims 1, 8 and 13 to require the manual override and further including the specific functionality prescribed therein have overcome the prior rejections based on the cited Sutherland reference. It is noted that while Sutherland was previously relied upon by the Examiner in the rejections of claims 7, 12 and 19 to reach a manual override, Sutherland fails to specifically provide for each of the features now set forth in the amended language of claims 1, 8 and 13. Therefore, the prior rejections have been withdrawn.  However, upon further consideration, the following new grounds of rejection have been set forth in the response above:
Claims 13-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman (US Pat. Pub. 2015/0112325).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Witt et al. (US Pat. No. 6,454,781 B1) further in view of Whitman (US Pat. Pub. 2015/0112325).
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (EP 1839599 A1) further in view of Witt et al. (US Pat. No. 6,454,781 B1) and Whitman (US Pat. Pub. 2015/0112325).
It is the Examiner’s position that the newly cited Whitman reference discloses each and every limitation in independent claim 13 including the newly presented limitations with respect to the manual override. Similarly, the combination of references in the rejections of claims 1 and 8 readily address the newly presented limitations with respect to the manual override in view of the citation of the Whitman reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794